ON STATE’S MOTION FOR REHEARING.
MORRISON, Judge.
This case was originally reversed for the reason that, as this court then viewed the evidence, the state had failed to prove the value of the trusses embezzled, and the opinion expressed some doúbt as to proof of appropriation.
This court, as now constituted, has again reviewed the reord. We are now of the opinion that the state sufficiently proved the value of the trusses alleged to have been embezzled:.
The state was entitled to establish the allegations of the indictment as to the value of the trusses by showing (1) their market value at the time and place of the appropriation, or (2) if they had no market value, the amount it would cost to replace them. See Givens v. State, 143 Tex. Cr. R. 277, 158 S. W. (2d) 535; Cunningham v. State, 90 Tex. Cr. R. 500, 236 S. W. 89.
We quote from the testimony of Joe Tharp, a general contractor in the area of the alleged offense, as follows:
"I was present and checked the lumber that was hauled from Mr. Larkin’s farm to San Angelo some time in July of this year. * * * I had occasion to go to Winters and help remove eight of these trusses; I took the measurements of those trusses; there’s 3,784 feet of lumber in those 8 trusses: * * * I know that the lumber is worth 8 cents a foot. I was buying lumber *289every day and every week and know that it was worth that much. At eight cents the eight trusses would be worth $302.56; half of that would be $151.28; that was the market price at that time. * * * The type of lumber that was in those trusses at that time would have cost from 12 to 14 cents a foot.”
On cross-examination, the witness said, “Each of those trusses would be worth about $40.00. The indictment charged the embezzlement of four roof trusses of the value of $40.00 each and of the total value of $160.00.
There appears in the record testimony which disputes Tharp’s testimony as to the value of the trusses; some testimony denies that the trusses had any value whatever. This variance in the testimony on this point made an issue which it was for the trial jury to resolve.
We feel that sufficient proof of value was made by Tharp’s testimony, viewed in the light of the manner in which this matter is presented to this court for review. If this manner of proving value did not meet with the approbation of appellant, it was incumbent upon him to voice his objection at the time of the introduction of the testimony, and then to bring the matter up to this court for review in a bill of exception. This was not done.
The applicable rule is that even an erroneous method of proving value is not ground for reversal unless excepted to and the error presented by a bill of exception. (Thomas v. State, 85 Tex. Cr. R. 246, 211 S. W. 453). The alleged error in the state’s method of proving the value is not here presented by bill of exception. This rule may be applied to the facts in this case in this way. Tharp testified as to value; he did not make his testimony specific as to time and place. Appellant knew the purpose of his testimony; if the same did not contain all the proper elements of the proof of value, then he should have objected to the receipt of any of it. This is not a case where the missing element could have been supplied by another witness. Either the witness Tharp knew the market value of the property alleged at the time and place necessary to establish the state’s case or he did not. If he did not, he should not have been permitted to testify at all. His testimony on the point of value could have been stricken upon a timely objection, which appellant, if dissatisfied with such testimony, should have made but did not make.
*290Presiding Judge Davidson, in Ramon v. State, 98 S. W. 872, discussing the question of value and the method of proof thereof, pointed out that the district attorney had read the indictment to-the witness (which contained a list of articles valued separately and in the aggregate) and then asked, “Did you lose these articles, and of that value, at and about that time?” To which the witness answered, “Yes, I did.” It will be noted that this question did not incorporate market value at the time and place of the taking as in the case at bar, and the Court said, “We believe this is a sufficient evidence to sustain the allegation of value; it being the only evidence in the record in regard to that matter. * * * If the accused objects to the manner of proving the value during the trial, he must reserve his bill. * * * The time for his objection, or for raising the question, is at the time of the introduction of the testimony.”
Further, if the appellant had objected to the testimony as to the value given by the witness Joe Tharp on the ground that it was based upon the value of the component parts of the trusses rather than their market value, then the state would have had the opportunity of presenting other testimony, either of some qualified witness familiar with the subject who could testify as to market value, or of showing that there was no market value, followed by cost of replacement.
Appellant rather chose to join issue as to such value, made no objection to the state’s proof, filed no motion to strike the state’s testimony on the subject, and reserved no bill of exception to the state’s method of establishing the value. In the absence of a bill of exception showing that the testimony proffered by the state as to value was admitted over his objection, he may not now be heard to say that the testimony offered by the state should be disregarded as of no probative force and that, therefore, the evidence is insufficient to sustain the verdict finding the defendant guilty of embezzlement of property of the value of $50.00 or over. See Ramon v. State, 98 S. W. 872; Thomas v. State, 85 Tex. Cr. R. 246, 211 S. W. 453; Cunningham v. State, 90 Tex. Cr. R. 500, 236 S. W. 89.
Attention is further directed to the fact that appellant himself, who was shown to have had quite some experience in dealing with second-hand lumber, thought the trusses in question were worth at least $30.00 apiece, since that is what he instructed Briley to sell them for.
*291The contention was raised by appellant that the state failed to prove the title to be in the independent school district, as alleged. The record discloses that the defendant came into possession of the property in question as agent for the independent school district and was holding the same in the fiduciary capacity at the time he converted it to his own use.
The original opinion expresses doubt as to the sufficiency of the evidence to show that appellant appropriated the trusses to his own use and benefit. The state’s case seems to have been based on two premises:
1. That the appellant had no authority to dispose of the trusses, nor to store them at any place other than the Lake View School grounds, and
2. That the storing of such trusses in appellant’s barn for the many months without knowledge of the school trustees constituted conduct inconsistent with his role as an agent, authorizing the conclusion that appellant had appropriated such trusses to his own use.
The appellant seems to defend on the following grounds:
1. That he had full and complete authority to dispose of any and all of the school’s property, and
2. That the alleged reaffirmance of his agency by appellant in the late spring of 1949 was proof of the absence of intent to convert, and established that appellant had held the trusses since September, 1948, as the property of the school board.
The jury elected to choose the state’s case.
It is incumbent upon this court to determine if sufficient evidence exists to sustain their choice.
The witnesses, James Day, L. D. Bateman, Ellis Kirksey, and Albert Leddy, appellant’s school trustees, testified that appellant’s authority to sell surplus property did not include the trusses in question. They testified that appellant had been given no authority to store any of the school’s property except at the school.
The witnesses, T. D. Hill and Jack Probst, also trustees, testified that appellant’s authority to sell was much broader. However, all of the trustees testified that appellant had no au*292thority to sell any lumber that might be used at the school. The records show that the trusses which were actually delivered to the school were used in the erection of bleachers and that further need for such trusses existed at the time of the trial.
If appellant did not have,the authority to sell the trusses, there would be no logical explanation consistent with his innocence for his storing them at his barn for many months and later hauling them to Winters and offering them for sale.
The trusses were hauled to appellant’s farm in September, 1948. The school board, to whom they belonged, knew nothing of this until late in May or early in June, 1949, and after the district attorney had been consulted.
The witness Johnny Fisher testified that early in May, 1949, the appellant had told him that he was in a “jam” over the school’s lumber, that some of it was out at his farm, and that he was worried about it.
The witness George Briley also testified that he was consulted about moving certain lumber from appellant’s farm to Winter’s and tells of a most unusual “hot check” transaction between him and appellant. The fact that appellant initiated this bogus check transaction may, in itself, indicate that appellant had reason to make the self-serving declaration reasserting his agency when difficulty was staring him in the face. It may also explain the movement of the trusses to Winters. This fictitious transaction concerning the check becomes particularly important, since false statements designed to cover up the embezzlement constitute strong evidence of appropriation of the property in question. Powell v. State 82 Tex. Cr. R. 163, 198 S. W. 317.
It will also be of interest to bear in mind that proof of a conversion may properly be made by circumstantial evidence. Collins v. State, 92 Tex Cr. R. 388, 244 S. W. 153. Also, concealment and denials, together with a failure to account for the property held in trust, are sufficient circumstances to authorize a conviction for embezzlement. Jackson v. State, 44 Tex. Cr. R. 259, 70 S. W. 760.
In this connection, the record reveals that proof was offered and no objection interposed thereto that:
1. Appellant was planning to build a new house on his farm where the trusses in question were concealed.
*2932. Other property, such as doors, windows, board walks, lumber from bridges, and pine lumber, were hauled to appellant’s farm and that it is reasonably inferable that the same was the property of the injured school district.
3. Appellant never accounted to his principal, though often requested to do so, relative to his handling of the school’s property of which the trusses were a part.
4. Appellant made an offer to the injured party to resign if they would not prosecute him, and, in settlement of a civil suit growing out of the same transaction of which the trusses were a part, appellant paid the injured party a substantial sum.
. 5. The trusses, as well as other property belonging to the injured party, were hauled by appellant to his farm on an isolated country road and there stored for many months without any proof of effort on the part of appellant to apply the same to the use of his principal.
This court feels that the facts support the verdict. A similar state of facts was held to do so in Harrison v. State, 96 Tex. Cr. R. 468, 258 S. W. 472.
The state’s motion for rehearing is granted; the judgment of reversal heretofore rendered is set aside; and the judgment of the trial court is affirmed. The conclusion arrived at herein was reached with full deference to the contrary view of our esteemed brother Beauchamp, J.